DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-7, 9-11, 14, 16, 17, 30-32, and 34-37 are pending in the instant application. Claims 1-7, 9-11, 14, 16, 17, 30-32, and 34-37 are allowed.
Response to Amendment and Arguments/Remarks
	The amendment and arguments/remarks filed on August 27, 2021 have been fully considered and entered into the application. With regards to the 35 U.S.C. 112(b) rejection and 35 U.S.C. 102(a)(1) rejections as being anticipated by Choi et al. and Smith et al., the grounds for rejection are moot in view of Applicant’s amendment and the rejections have been withdrawn. 
EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims have been amended as follows: in claim 34, first line of the claim, the phrase “The compound of claim 1, wherein the compound” has been replaced with “The method of claim 1, wherein said compound”. 
In claim 35, lines 1 and 2 of the claim, the phrase “A pharmaceutical composition comprising a compound of claim 1” has replaced with “The method of claim 1, wherein said composition is a pharmaceutical composition”.   

REASONS FOR ALLOWANCE
The method for modulating DDAH and asymmetric dimethylarginine (ADMA) in a subject and compounds and pharmaceutical compositions thereof of the instant claims are novel and non-obvious over the prior art because of the structural limitations of the compounds (used). The prior art does not disclose a method or compound which fits within the scope of those of the instant claims nor does it disclose an obvious variant. Therefore, the compounds of the prior art have different properties than those of the instant claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232.  The examiner can normally be reached on Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626